DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendment filed on 03/21/2022. The examiner acknowledges the amendment to claims 1, 3, 5, 7, 10-15, 19. Claims 4 and 20 have been canceled. Claims 1-3, and 5-19 are pending.  

Response to Arguments
	Applicant’s arguments filed 03/21/2022 with regard to the claim interpretation under 35 U.S.C. 112F have been fully considered and are persuasive; and therefore, the 35 U.S.C. 112F interpretation has been withdrawn. 
	Applicant’s arguments filed 03/21/2022 with respect to Loupas have been fully considered but they are not persuasive. The Applicant submits on page 9, Loupas does not teach iterating to get close to an optimal angle, but rather seems to indicate the examples used by Loupas are achieving the desired angle and doing so without any iteration to get close to the angle they want. Specifically, the Applicants submits on page 9; “In fact, in both of these examples Figs. 3c and 3d, the system of Loupas et al. was able to achieve the optimal angle of 60…with the first example as + 60…and the second as – 60…”. Contrary to the Applicant’s assertion, Loupas discloses in paragraph 0021; “In step 118 the color box steering angle and the angle of the Doppler beams is set to achieve a desired Doppler angle. For instance…..A typical steering angle for superficial vessels is ±60°. The setting of step 118 would then set the steering angle to be +60° or −60°, whichever will produce the better Doppler sensitivity.” Loupas is merely teaching an example to show that the angles can vary in order to achieve a desired angle so that the angle reaches a better doppler sensitivity for an optimal procedure. Furthermore, the Applicant submits on page 10, Loupas, “do not iterate to get close to an optimal correction angle, they instead adjust location of the sample volume to have the beam at the desired angle (and may choose to change the desired angle to be positive or negative based on the sample volume location)” Contrary to the Applicant’s assertion, Loupas discloses in step 118 the color box steering angle and the angle of the Doppler beams is set to achieve a desired Doppler angle, refer to paragraph 0021. In fact, Loupas discloses in paragraph 0026, “In this case the processor 40 can use the orientation of the manually set flow direction cursor to calculate and set the color box and beam direction steering angles, or use computed average or mean flow angles.” In such a case, there is an iterative process to obtain an average or mean flow angles. The average of the angles are determined so that the average angle is the desired angle. In turn, a new setting of the angle is coupled to the beamformer controller so that the ultrasound beams transmitted to the color box will be transmitted at the newly determined angle, refer to 0021. In essence, there is an iterative process to obtain an average of the angles to achieve a desired angle setting for better doppler sensitivity for optimal procedure. 
	Therefore, the rejection is maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 3-7, 9, 12, 14-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Loupas et al (US 2014/0221838 A1, Pub 2014) (hereinafter Loupas). 
Regarding claim 1, Loupas discloses, An apparatus (see re-produced Fig. 1 below), comprising: a processing device (0017; “a color box position and steering angle processor 40” [refer to re-produced Fig. 1 and 2 below which illustrates the flowchart seen as the algorithm of the processor 40]) in operative communication with an ultrasound device (see re-produced Fig. 1, ultrasound probe 10 and processor 40), the processing device (processor 40) configured to automatically calculate an ultrasound pulse transmission direction (0026; “The user may want to have the system automatically relocate the color box and the angles of the color box and beam direction”; 0027; “The result is illustrated by FIG. 10, where the system has automatically repositioned the color box to be centered around the new sample volume location, has automatically adjusted the Doppler angle of the color box 70 and the spectral beam direction line 68, and has automatically set the angle of the flow direction cursor 66.”) for pulsed wave Doppler ultrasound imaging (0017; “colorflow data from the colorflow processor 30 and…coupled to a color box position and steering angle processor 40. The color box position and steering angle processor controls the automation of settings and features of the colorflow image, including properly positioning the color box, setting the Doppler angle of the Doppler beams…For control of the Doppler angle the color box position and steering angle processor is coupled to the beamformer controller 16 to control the Doppler beam directions….” [the direction of the Doppler beams is the ultrasound pulse transmission direction]),

    PNG
    media_image1.png
    367
    464
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    595
    406
    media_image2.png
    Greyscale

wherein calculation of the the ultrasound pulse transmission includes, (0026; “The user may want to have the system automatically relocate the color box and the angles of the color box and beam direction”; 0027; “The result is illustrated by FIG. 10, where the system has automatically repositioned the color box to be centered around the new sample volume location, has automatically adjusted the Doppler angle of the color box 70 and the spectral beam direction line 68, and has automatically set the angle of the flow direction cursor 66.”) to:
receiving a selection of a sample volume (0018; “In step 106 a vessel of interest is selected. A vessel of interest will generally be located in the center of the image acquired by the user. A vessel of interest may also be selected by considering the size, flow, and type of blood vessels which have been segmented.”; 0023; “Doppler sample volume SV on the site of interest in the blood vessel 64”) within a subject where flow velocity is to be measured (0017; “locating the sample volume in the image”; 0020; “This positions the sample volume generally in the center of the image of the blood vessel and in the center of the vessel where flow measurements are generally taken”) with the pulsed wave Doppler ultrasound imaging (0016; “The Doppler frequencies at locations in the image plane which are produced by the Doppler angle estimator 20 can be mapped directly to velocity values of flow at those locations. …, in which the velocity values are color-coded. This Doppler color map is overlaid over the spatially corresponding B mode image by the display processor 36 to illustrate the locations in the anatomy where flow is taking place and the velocity and direction of that flow by the color coding.”), and a selection of a direction of the flow velocity (flow direction cursor 66; 0023; “flow direction cursor 66 is set to be parallel to the flow direction”; 0026; “The user may want to have the system automatically… wants to place the sample volume cursor SV and set the orientation of the flow direction cursor manually. In this case the processor 40 can use the orientation of the manually set flow direction cursor to calculate and set the color box and beam direction steering angles, or use computed average or mean flow angles.”) to be measured with the pulsed wave Doppler ultrasound imaging; (0016; “The Doppler frequencies at locations in the image plane which are produced by the Doppler angle estimator 20 can be mapped directly to velocity values of flow at those locations. …, in which the velocity values are color-coded. This Doppler color map is overlaid over the spatially corresponding B mode image by the display processor 36 to illustrate the locations in the anatomy where flow is taking place and the velocity and direction of that flow by the color coding.”) and 
iterating through multiple ultrasound pulse transmission directions (0017; “colorflow data from the colorflow processor 30 and…coupled to a color box position and steering angle processor 40. The color box position and steering angle processor controls the automation of settings and features of the colorflow image, including properly positioning the color box, setting the Doppler angle of the Doppler beams…For control of the Doppler angle the color box position and steering angle processor is coupled to the beamformer controller 16 to control the Doppler beam directions….” [the direction of the Doppler beams is the ultrasound pulse transmission direction], [Figures 4-7 demonstrate iterating through multiple ultrasound pulse transmission directions]) to determine a selected ultrasound pulse transmission direction for which an angle (0024; “Doppler angle between the beam directions and the flow direction.”; 0027; “the system has automatically repositioned the color box to be centered around the new sample volume location, has automatically adjusted the Doppler angle of the color box 70 and the spectral beam direction line 68, and has automatically set the angle of the flow direction cursor 66.”) between the ultrasound pulse transmission direction (beam direction line 68) and the direction of the flow velocity (Doppler flow direction cursor 66) is closest to a particular optimal correction angle. (0021; “In step 118 the color box steering angle and the angle of the Doppler beams is set to achieve a desired Doppler angle….For instance if the flow angle set in step 114 shows that the target vessel flow is from the upper left to the lower right in the image, the steering angle will be set to angle from the upper left to the lower right. This steering direction is more nearly in line with the flow direction than a steering angle directed from the upper right to the lower left of the image, which would be more closely orthogonal to the flow direction and hence less sensitive to Doppler flow. A typical steering angle for superficial vessels is .+-.60.degree.. The setting of step 118 would then set the steering angle to be +60.degree. or -60.degree., whichever will produce the better Doppler sensitivity. Such a resetting of the color box steering angle is also seen by comparing the color box angle in FIG. 3c with the reset angle in FIG. 3d. This setting of the color box steering angle may be set in accordance with the local flow direction at the sample volume location, or in accordance with average or median flow angles along some or all of the displayed length of the blood vessel. With the color box angle thus reset, the new setting of the angle is coupled to the beamformer controller 16 so that the ultrasound beams transmitted to the color box will be transmitted at the newly determined angle.”; [the newly determined angle is seen as the optical correction angle]). 

Regarding claim 2, Loupas discloses the apparatus of claim 1, Loupas further discloses, wherein the processing device (processor 40) is further configured to configure the ultrasound device (ultrasound device 10) to transmit ultrasound pulses (0014; “PRF”) along the ultrasound pulse transmission direction. (0022; “FIG. 4 shows an ultrasound system display of a typical colorflow/spectral Doppler duplex image with non-optimized Doppler settings.”; 0014; “ultrasound probe 10 contains a transducer array 12 of transducer elements which transmit ultrasound waves into the body and receive returning echo signals…The beams can be steered and focused in different directions by the probe to interrogate tissue in specific locations or blood flow in specific directions as explained more fully below…beams on transmit and receive is provided by a beamformer controller 16…. connected to the elements of the transducer array 12, to transmit properly formed beams and beamform the received signals through delay and summation into coherent echo signals…. repetitively scan beams over an area of the image plane in which blood flow is to be assessed at a PRF appropriate for the velocities of blood flow present in that region of the body.; 0017; “colorflow data from the colorflow processor 30 and…coupled to a color box position and steering angle processor 40. The color box position and steering angle processor controls the automation of settings and features of the colorflow image, including properly positioning the color box, setting the Doppler angle of the Doppler beams…For control of the Doppler angle the color box position and steering angle processor is coupled to the beamformer controller 16 to control the Doppler beam directions….” [the direction of the Doppler beams is the ultrasound pulse transmission direction]).

Regarding claim 3, Loupas discloses the apparatus of claim 1, Loupas further discloses, wherein the processing device (processor 40) is configured to automatically calculate the ultrasound pulse transmission direction (0026; “The user may want to have the system automatically relocate the color box and the angles of the color box and beam direction”; 0027; “The result is illustrated by FIG. 10, where the system has automatically repositioned the color box to be centered around the new sample volume location, has automatically adjusted the Doppler angle of the color box 70 and the spectral beam direction line 68, and has automatically set the angle of the flow direction cursor 66.”) based on: 
the selected sample volume (0018; “In step 106 a vessel of interest is selected. A vessel of interest will generally be located in the center of the image acquired by the user. A vessel of interest may also be selected by considering the size, flow, and type of blood vessels which have been segmented.”; 0023; “Doppler sample volume SV on the site of interest in the blood vessel 64”) within a subject where flow velocity is to be measured (0017; “locating the sample volume in the image”; 0020; “This positions the sample volume generally in the center of the image of the blood vessel and in the center of the vessel where flow measurements are generally taken”) with the pulsed wave Doppler ultrasound imaging; (0016; “The Doppler frequencies at locations in the image plane which are produced by the Doppler angle estimator 20 can be mapped directly to velocity values of flow at those locations. …, in which the velocity values are color-coded. This Doppler color map is overlaid over the spatially corresponding B mode image by the display processor 36 to illustrate the locations in the anatomy where flow is taking place and the velocity and direction of that flow by the color coding.”) and
the selected direction of the flow velocity (flow direction cursor 66; 0023; “flow direction cursor 66 is set to be parallel to the flow direction”; 0026; “The user may want to have the system automatically… wants to place the sample volume cursor SV and set the orientation of the flow direction cursor manually. In this case the processor 40 can use the orientation of the manually set flow direction cursor to calculate and set the color box and beam direction steering angles, or use computed average or mean flow angles.”) to be measured with the pulsed wave Doppler ultrasound imaging (see re-produced paragraphs 0016, 0020, 0023 above).

Regarding claim 5, Loupas discloses the apparatus of claim 1, Loupas further discloses, wherein the processing device (processor 40) is further configured to display an indication of the selected ultrasound pulse transmission direction (beam direction line 68) and an indication of the angle between the ultrasound pulse transmission direction and the direction of the flow velocity (flow direction cursor 66 ) (0024; “Doppler angle between the beam directions and the flow direction.”; 0027; “the system has automatically repositioned the color box to be centered around the new sample volume location, has automatically adjusted the Doppler angle of the color box 70 and the spectral beam direction line 68, and has automatically set the angle of the flow direction cursor 66.”; [Figures 4-7 demonstrate angles between the ultrasound pulse transmission direction and the direction of the flow velocity]; 0023; “FIG. 5 shows the ultrasound system display after several of the automatic adjustments of the present invention have been made by the color box position and steering angle processor 40. After the user has placed the Doppler sample volume SV on the site of interest in the blood vessel 64, the processor 40 segments the blood flow of vessel 64 and easily identifies vessel 64 (step 106) as the target vessel, the largest vessel in the color box 70. The center of the flow path is identified (step 108) and the orientation of the flow direction cursor 66 is set to be parallel to the flow direction (step 114) as FIG. 5 illustrates. It is also seen that the angle of the color box 70 and beam direction line 68 have been set to achieve a 60.degree. angle with the orientation of vessel 64 (step 118). The new setting will produce better Doppler sensitivity and accuracy due to the more optimal settings.”; see re-produced Fig. 5 below).

    PNG
    media_image3.png
    369
    460
    media_image3.png
    Greyscale


Regarding claim 6, Loupas discloses the apparatus of claim 5, Loupas further discloses, wherein the processing device (processor 40) is configured, when displaying the indication of the selected ultrasound pulse transmission direction, (see re-produced Fig. 5 above) to:
display, on a graphical user interface that depicts an ultrasound image collected (0017; “user control panel 50. Graphical display of functions controlled by the color box position and steering angle processor, such as the outline of the color box and the flow angle cursor, is provided through a graphics processor 34 which is coupled to the display processor 36 to overlay the graphics over the ultrasound images.”) by the ultrasound device (ultrasound probe 10, see re-produced Fig. 1 above), a line (68) extending from a top of the ultrasound image, through an indication of the sample volume (blood vessel 64), and to a bottom of the ultrasound image, ([Figure 5 above shows beam direction 68 extending from the top of the image to the bottom of the image]) such that a path of the line (68) in the ultrasound image corresponds (0023; “FIG. 5 shows the ultrasound system display after several of the automatic adjustments of the present invention have been made by the color box position and steering angle processor 40.”) to the selected ultrasound pulse transmission direction. (0022; “The Doppler beams for the spectral Doppler data are transmitted and received along the beam direction line 68 and the data used for the spectral Doppler display are acquired from echoes returning from the sample volume SV on the beam direction line.”; 0023; “It is also seen that the angle of the color box 70 and beam direction line 68 have been set to achieve a 60.degree. angle with the orientation of vessel 64 (step 118). The new setting will produce better Doppler sensitivity and accuracy due to the more optimal settings.”).

Regarding claim 7, Loupas discloses the apparatus of claim 1, further Loupas discloses, wherein the processing device (processor 40) is configured, when iterating through the multiple ultrasound pulse transmission directions (beam direction lines 68), (0022; “The sequence of images of FIGS. 4-7 illustrate an example of how the ultrasound system described above can operate…Fig. 4… The Doppler flow direction cursor 66, used for angle correction, …. In this example the Doppler steering angle is 0°, vertical in the image and normal to the face of the transducer probe.” [a doppler steering angle is seen a ultrasound pulse transmission direction]; 0023; “FIG. 5 shows the ultrasound system display after several of the automatic adjustments of the present invention have been made by the color box position and steering angle processor 40… .It is also seen that the angle of the color box 70 and beam direction line 68 have been set to achieve a 60° angle with the orientation of vessel 64 (step 118).” [another steering angle has been set, which is seen as another ultrasound pulse transmission direction] “The new setting will produce better Doppler sensitivity and accuracy due to the more optimal settings.”; 0024; “FIG. 6 illustrates a scenario in which the user has moved the sample volume SV to a different location over the blood vessel 64… The angles of the flow direction cursor 66 and the beam direction line 68 and color box 70 have also been adjusted to achieve the desired 60° Doppler angle between the beam directions and the flow direction. [another steering angle has been set, which is seen as another ultrasound pulse transmission direction]; 0025; “Fig. 7….The calculations based upon the previously selected vessel 64 and its view now no longer apply to the new site of interest. The calculations of the flowchart of FIG. 2 must now be initialized using new data from the different vessel in order [another steering angle has been set, which is seen as another ultrasound pulse transmission direction] [Multiple adjustments are made while iterating through the multiple ultrasound pulse directions]) to iterate through multiple starting positions for transmission of the ultrasound pulses from the ultrasound device (ultrasound probe 10). ([When the ultrasound probe is iterating through the multiple beam direction, different angles are archived for each beam direction producing multiple starting positions at each angle. Since there is iteration through the multiple ultrasound pulse transmission directions with multiple steering angles, which are merely multiple starting positions then there is iteration through multiple starting positions for transmission of the ultrasound pulses from the ultrasound device, see paragraphs 0022-0025 above]). 

Regarding claim 9, Loupas discloses the apparatus of claim 7, Loupas further discloses, wherein the processing device (processor 40) is configured, when iterating through the multiple starting positions for transmission of the ultrasound pulses from the ultrasound device (ultrasound device 10) (see associated paragraphs 0022-0025 above in claim 7), to:
for each respective starting position of the multiple starting positions (Fig 5 is a respective starting position and FIG. 6 is another respective starting position) transmission of the ultrasound pulses from the ultrasound device (see associated paragraphs 0022-0025 above in claim 7), determine an angle that would be between the ultrasound pulses directed from the respective starting position to the sample volume and the direction of the flow velocity to be measured; (0023; “FIG. 5 illustrates. It is also seen that the angle of the color box 70 and beam direction line 68 have been set to achieve a 60° angle with the orientation of vessel 64 (step 118). T”; 0024; “The angles of the flow direction cursor 66 and the beam direction line 68 and color box 70 have also been adjusted to achieve the desired 60° Doppler angle between the beam directions and the flow direction.”; 0024; “FIG. 6…The angles of the flow direction cursor 66 and the beam direction line 68 and color box 70 have also been adjusted to achieve the desired 60° Doppler angle between the beam directions and the flow direction.”) and
select a starting position for transmission of the ultrasound pulses such that the angle is closest to the particular optimal correction angle. (0021; “This setting of the color box steering angle may be set in accordance with the local flow direction at the sample volume location, or in accordance with average or median flow angles along some or all of the displayed length of the blood vessel. With the color box angle thus reset, the new setting of the angle is coupled to the beamformer controller 16 so that the ultrasound beams transmitted to the color box will be transmitted at the newly determined angle.”; [the newly determined angle is seen as the optical correction angle][when the new seting of the angle is coupled ot he beamformer controller so that the ultrasound beams transmitted to the color box will be transmitted at the newly determined angle then the angle is closest to the particular correction angle).
	
Regarding claim 12, Loupas discloses the apparatus of claim 1, Loupas further discloses, wherein the processing device (processor 40) is configured to use a nonzero angle for the particular optimal correction angle for carotid and/or vascular access imaging. (see re-produced Fig. 5 below [beam direction 68 is at an angle which is seen to be a nonzero angle]; 0018; “In step 106 a vessel of interest is selected. A vessel of interest will generally be located in the center of the image acquired by the user. A vessel of interest may also be selected by considering the size, flow, and type of blood vessels which have been segmented. In a carotid exam, for instance, the carotid artery will be identified as an artery and as the largest vessel in the image. FIG. 3a shows an actual ultrasound flow image 120 of the flow in blood vessels which has been segmented and selected for further processing.”; 0023; “It is also seen that the angle of the color box 70 and beam direction line 68 have been set to achieve a 60.degree. angle with the orientation of vessel 64 (step 118). The new setting will produce better Doppler sensitivity and accuracy due to the more optimal settings.”).

    PNG
    media_image3.png
    369
    460
    media_image3.png
    Greyscale


Regarding claim 14, Loupas discloses the apparatus of claim 1, Loupas further discloses, wherein the processing device (processor 40) is configured to provide a user with an option to input the particular optimal correction angle. (0021; “In step 118 the color box steering angle and the angle of the Doppler beams is set to achieve a desired Doppler angle…For instance if the flow angle set in step 114 shows that the target vessel flow is from the upper left to the lower right in the image, the steering angle will be set to angle from the upper left to the lower right. This steering direction is more nearly in line with the flow direction than a steering angle directed from the upper right to the lower left of the image, which would be more closely orthogonal to the flow direction and hence less sensitive to Doppler flow. A typical steering angle for superficial vessels is .+-.60.degree.. The setting of step 118 would then set the steering angle to be +60.degree. or -60.degree., whichever will produce the better Doppler sensitivity. Such a resetting of the color box steering angle is also seen by comparing the color box angle in FIG. 3c with the reset angle in FIG. 3d. This setting of the color box steering angle may be set in accordance with the local flow direction at the sample volume location, or in accordance with average or median flow angles along some or all of the displayed length of the blood vessel. With the color box angle thus reset, the new setting of the angle is coupled to the beamformer controller 16 so that the ultrasound beams transmitted to the color box will be transmitted at the newly determined angle.”; [the newly determined angle is seen as the optimal correction angle]).

Regarding claim 15, Loupas discloses the apparatus of claim 1, Loupas further discloses, wherein the processing device (processor 40) is configured, when automatically calculating the ultrasound pulse transmission direction (0026; “The user may want to have the system automatically relocate the color box and the angles of the color box and beam direction”; 0027; “The result is illustrated by FIG. 10, where the system has automatically repositioned the color box to be centered around the new sample volume location, has automatically adjusted the Doppler angle of the color box 70 and the spectral beam direction line 68, and has automatically set the angle of the flow direction cursor 66.”), to determine whether the calculated ultrasound pulse transmission direction is larger than a particular limit angle. (see re-produced Fig. 3c & 3d below; 

    PNG
    media_image4.png
    379
    384
    media_image4.png
    Greyscale

0021; “In step 118 the color box steering angle and the angle of the Doppler beams is set to achieve a desired Doppler angle….For instance if the flow angle set in step 114 shows that the target vessel flow is from the upper left to the lower right in the image, the steering angle will be set to angle from the upper left to the lower right. This steering direction is more nearly in line with the flow direction than a steering angle directed from the upper right to the lower left of the image, which would be more closely orthogonal to the flow direction and hence less sensitive to Doppler flow. A typical steering angle for superficial vessels is .+-.60.degree.. The setting of step 118 would then set the steering angle to be +60.degree. or -60.degree., whichever will produce the better Doppler sensitivity. Such a resetting of the color box steering angle is also seen by comparing the color box angle in FIG. 3c with the reset angle in FIG. 3d.” [The reset angle is the limit angle that if exceeded, allows for a new angle in a different beam transmission direction to be used] “This setting of the color box steering angle may be set in accordance with the local flow direction at the sample volume location, or in accordance with average or median flow angles along some or all of the displayed length of the blood vessel. With the color box angle thus reset, the new setting of the angle is coupled to the beamformer controller 16 so that the ultrasound beams transmitted to the color box will be transmitted at the newly determined angle.”).

Regarding claim 16, Loupas discloses the apparatus of claim 15, Loupas further discloses, wherein the processing device (processor 40) is configured, if the calculated ultrasound pulse transmission direction is larger than the particular limit angle, to select a second ultrasound pulse transmission direction. (see re-produced Fig. 3c & 3d below; 

    PNG
    media_image4.png
    379
    384
    media_image4.png
    Greyscale

0021; “In step 118 the color box steering angle and the angle of the Doppler beams is set to achieve a desired Doppler angle….For instance if the flow angle set in step 114 shows that the target vessel flow is from the upper left to the lower right in the image, the steering angle will be set to angle from the upper left to the lower right. This steering direction is more nearly in line with the flow direction than a steering angle directed from the upper right to the lower left of the image, which would be more closely orthogonal to the flow direction and hence less sensitive to Doppler flow. A typical steering angle for superficial vessels is .+-.60.degree.. The setting of step 118 would then set the steering angle to be +60.degree. or -60.degree., whichever will produce the better Doppler sensitivity. Such a resetting of the color box steering angle is also seen by comparing the color box angle in FIG. 3c with the reset angle in FIG. 3d. This setting of the color box steering angle may be set in accordance with the local flow direction at the sample volume location, or in accordance with average or median flow angles along some or all of the displayed length of the blood vessel. With the color box angle thus reset, the new setting of the angle is coupled to the beamformer controller 16 so that the ultrasound beams transmitted to the color box will be transmitted at the newly determined angle.” [thus a second ultrasound pulse transmission direction since the ultrasound beams are transmitted at the newly determined angle. The reset angle is the limit angle that if exceeded, allows for a new angle in a different beam transmission direction to be used]).

Regarding claim 17, Loupas discloses the apparatus of claim 16, Loupas further discloses, wherein an angle between the second ultrasound pulse transmission direction (0017; “…For control of the Doppler angle the color box position and steering angle processor is coupled to the beamformer controller 16 to control the Doppler beam directions….” [Doppler beam directions are seen as multiple ultrasound pulse transmission directions. The direction of the Doppler beams is the ultrasound pulse transmission direction]). and the direction of the flow velocity (0024; “Doppler angle between the beam directions and the flow direction.”) is closest to the particular optimal correction angle after the ultrasound pulse transmission direction determined to be larger than the particular limit angle. (see re-produced Fig. 3c & 3d below; 

    PNG
    media_image4.png
    379
    384
    media_image4.png
    Greyscale

0021; “In step 118 the color box steering angle and the angle of the Doppler beams is set to achieve a desired Doppler angle….For instance if the flow angle set in step 114 shows that the target vessel flow is from the upper left to the lower right in the image, the steering angle will be set to angle from the upper left to the lower right. This steering direction is more nearly in line with the flow direction than a steering angle directed from the upper right to the lower left of the image, which would be more closely orthogonal to the flow direction and hence less sensitive to Doppler flow. A typical steering angle for superficial vessels is .+-.60.degree.. The setting of step 118 would then set the steering angle to be +60.degree. or -60.degree., whichever will produce the better Doppler sensitivity. Such a resetting of the color box steering angle is also seen by comparing the color box angle in FIG. 3c with the reset angle in FIG. 3d. This setting of the color box steering angle may be set in accordance with the local flow direction at the sample volume location, or in accordance with average or median flow angles along some or all of the displayed length of the blood vessel. With the color box angle thus reset, the new setting of the angle is coupled to the beamformer controller 16 so that the ultrasound beams transmitted to the color box will be transmitted at the newly determined angle. ([the optimal correction angle])”) 

Regarding claim 19, Loupas discloses A method (see re-produced Fig. 2 below), comprising:
automatically calculating (0026; “The user may want to have the system automatically relocate the color box and the angles of the color box and beam direction”; 0027; “The result is illustrated by FIG. 10, where the system has automatically repositioned the color box to be centered around the new sample volume location, has automatically adjusted the Doppler angle of the color box 70 and the spectral beam direction line 68, and has automatically set the angle of the flow direction cursor 66.”), using a processing device (processor 40) in operative communication with an ultrasound device (ultrasound probe 10), an ultrasound pulse transmission direction for pulsed wave Doppler ultrasound imaging. (0017; “colorflow data from the colorflow processor 30 and…coupled to a color box position and steering angle processor 40. The color box position and steering angle processor controls the automation of settings and features of the colorflow image, including properly positioning the color box, setting the Doppler angle of the Doppler beams…For control of the Doppler angle the color box position and steering angle processor is coupled to the beamformer controller 16 to control the Doppler beam directions….” [the direction of the Doppler beams is the ultrasound pulse transmission direction]).

    PNG
    media_image5.png
    562
    407
    media_image5.png
    Greyscale


, and wherein calculating of the ultrasound pulse transmission includes (0026; “The user may want to have the system automatically relocate the color box and the angles of the color box and beam direction”; 0027; “The result is illustrated by FIG. 10, where the system has automatically repositioned the color box to be centered around the new sample volume location, has automatically adjusted the Doppler angle of the color box 70 and the spectral beam direction line 68, and has automatically set the angle of the flow direction cursor 66.”) for the pulsed wave Doppler ultrasound imaging (0017; “colorflow data from the colorflow processor 30 and…coupled to a color box position and steering angle processor 40. The color box position and steering angle processor controls the automation of settings and features of the colorflow image, including properly positioning the color box, setting the Doppler angle of the Doppler beams…For control of the Doppler angle the color box position and steering angle processor is coupled to the beamformer controller 16 to control the Doppler beam directions….” [the direction of the Doppler beams is the ultrasound pulse transmission direction]) comprises:
receiving a selection of a sample volume (0018; “In step 106 a vessel of interest is selected. A vessel of interest will generally be located in the center of the image acquired by the user. A vessel of interest may also be selected by considering the size, flow, and type of blood vessels which have been segmented.”; 0023; “Doppler sample volume SV on the site of interest in the blood vessel 64”) within a subject where flow velocity is to be measured (0017; “locating the sample volume in the image”; 0020; “This positions the sample volume generally in the center of the image of the blood vessel and in the center of the vessel where flow measurements are generally taken”) with the pulsed wave Doppler ultrasound imaging (0016; “The Doppler frequencies at locations in the image plane which are produced by the Doppler angle estimator 20 can be mapped directly to velocity values of flow at those locations. …, in which the velocity values are color-coded. This Doppler color map is overlaid over the spatially corresponding B mode image by the display processor 36 to illustrate the locations in the anatomy where flow is taking place and the velocity and direction of that flow by the color coding.”), and a selection of a direction of the flow velocity (flow direction cursor 66; 0023; “flow direction cursor 66 is set to be parallel to the flow direction”; 0026; “The user may want to have the system automatically… wants to place the sample volume cursor SV and set the orientation of the flow direction cursor manually. In this case the processor 40 can use the orientation of the manually set flow direction cursor to calculate and set the color box and beam direction steering angles, or use computed average or mean flow angles.”) to be measured with the pulsed wave Doppler ultrasound imaging; (0016; “The Doppler frequencies at locations in the image plane which are produced by the Doppler angle estimator 20 can be mapped directly to velocity values of flow at those locations. …, in which the velocity values are color-coded. This Doppler color map is overlaid over the spatially corresponding B mode image by the display processor 36 to illustrate the locations in the anatomy where flow is taking place and the velocity and direction of that flow by the color coding.”) and
iterating through multiple ultrasound pulse transmission directions (0017; “colorflow data from the colorflow processor 30 and…coupled to a color box position and steering angle processor 40. The color box position and steering angle processor controls the automation of settings and features of the colorflow image, including properly positioning the color box, setting the Doppler angle of the Doppler beams…For control of the Doppler angle the color box position and steering angle processor is coupled to the beamformer controller 16 to control the Doppler beam directions….” [the direction of the Doppler beams is the ultrasound pulse transmission direction], [Figures 4-7 demonstrate iterating through multiple ultrasound pulse transmission directions]) to determine a selected ultrasound pulse transmission direction for which an angle (0024; “Doppler angle between the beam directions and the flow direction.”; 0027; “the system has automatically repositioned the color box to be centered around the new sample volume location, has automatically adjusted the Doppler angle of the color box 70 and the spectral beam direction line 68, and has automatically set the angle of the flow direction cursor 66.”) between the ultrasound pulse transmission direction (beam direction line 68) and the direction of the flow velocity (Doppler flow direction cursor 66) is closest to a particular optimal correction angle (0021; “In step 118 the color box steering angle and the angle of the Doppler beams is set to achieve a desired Doppler angle….For instance if the flow angle set in step 114 shows that the target vessel flow is from the upper left to the lower right in the image, the steering angle will be set to angle from the upper left to the lower right. This steering direction is more nearly in line with the flow direction than a steering angle directed from the upper right to the lower left of the image, which would be more closely orthogonal to the flow direction and hence less sensitive to Doppler flow. A typical steering angle for superficial vessels is .+-.60.degree.. The setting of step 118 would then set the steering angle to be +60.degree. or -60.degree., whichever will produce the better Doppler sensitivity. Such a resetting of the color box steering angle is also seen by comparing the color box angle in FIG. 3c with the reset angle in FIG. 3d. This setting of the color box steering angle may be set in accordance with the local flow direction at the sample volume location, or in accordance with average or median flow angles along some or all of the displayed length of the blood vessel. With the color box angle thus reset, the new setting of the angle is coupled to the beamformer controller 16 so that the ultrasound beams transmitted to the color box will be transmitted at the newly determined angle.”; [the newly determined angle is seen as the optical correction angle]).
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Loupas, as applied to claim 7 above, in further view of Shulepov (WIPO 2020083660, 11/10/2019 designated to the US).
Regarding claim 8, Loupas discloses the apparatus of claim 7, Loupas further discloses, wherein the processing device is configured, when iterating through the multiple starting positions for transmission of the ultrasound pulses from the ultrasound device, (see associated paragraphs 0022-0025 above in claim 7)
Loupas fails to teach: to iterate through multiple subsets of ultrasound transducers in a transducer array of the ultrasound device from which to transmit the ultrasound pulses.
However, in the same field of the endeavor, Shulepov discloses, continuous and accurate bloodflow measurements from the blood vessel wherein the method may be continually repeated in order to update the determined vessel axis and Doppler angle based on the most recently received data, see paragraph 0089. Specifically, Shulepov discloses, 
to iterate through multiple subsets of ultrasound transducers in a transducer array of the ultrasound device (page 7 lines 27-29 “The shifted sub-aperture is then activated and the process repeated until all of the transducer elements of the transducer array have been activated.”) from which to transmit the ultrasound pulses (page 7 lines 22-23; “In transmit mode, the focusing and steering of the ultrasound beam generated by the array, or a sub-aperture of the array, are controlled as described below.”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Loupas in view of Shulepov teachings of a continuous and accurate bloodflow measurements from the blood vessel wherein the method may be continually repeated in order to update the determined vessel axis and Doppler angle based on the most recently received data while iterating through multiple subsets of ultrasound transducers in a transducer array of the ultrasound device because doing so would provide the total received signal used to form an associated line of the final ultrasound image thereby improving the ultrasound image (page 7 lines 24-29 of Shulepov).

Claims 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Loupas, as applied to claim 1 above, in further view of Wei et al (US 10463341 B2, PUB 2019) (hereinafter Wei). 
Regarding claim 10, Loupas discloses the apparatus of claim 1, Loupas fails to disclose, wherein the particular optimal correction angle is zero.
However, in the same field of the endeavor, Wei discloses obtaining nonzero and zero angles with doppler. Specifically, Wei discloses, wherein the particular optimal correction angle is zero (col 7 lines 22-25; “Doppler measurements as performed by an ultrasound system are precisely accurate only when the direction of flow is in line with the direction of the ultrasound beam, a Doppler angle of zero.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Loupas in view of Wei teachings of wherein the particular optimal correction angle is zero because doing so would improve the identification of stationary objects (Col 11 line 52 of Wei).

Regarding claim 11, Loupas discloses the apparatus of claim 1, Loupas further discloses the processing device (processor 40). Loupas fails to disclose, is configured to use a zero angle for the particular optimal correction angle for cardiac imaging.
However, in the same field of the endeavor, Wei discloses obtaining nonzero and zero angles with doppler. Specifically, Wei discloses, wherein the processing device is configured to use a zero angle for the particular optimal correction angle  (col 7 lines 22-25; “Doppler measurements as performed by an ultrasound system are precisely accurate only when the direction of flow is in line with the direction of the ultrasound beam, a Doppler angle of zero.”) for cardiac imaging (Col 5 lines 5-7; “The B mode processor 26 employs amplitude detection for the imaging of structures in the body such as the tissue of the heart wall,”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Loupas in view of Wei teachings configured to use a zero angle for the particular optimal correction angle for cardiac imaging because doing so would improve the identification of stationary objects (Col 11 line 52 of Wei).

Regarding claim 13, Loupas discloses the apparatus of claim 1, Loupas further discloses, a nonzero angle for the particular optimal correction angle for carotid and/or vascular access imaging. (see re-produced Fig. 5 below [beam direction 68 is at an angle which is seen to be a nonzero angle]; 0018; “In step 106 a vessel of interest is selected. A vessel of interest will generally be located in the center of the image acquired by the user. A vessel of interest may also be selected by considering the size, flow, and type of blood vessels which have been segmented. In a carotid exam, for instance, the carotid artery will be identified as an artery and as the largest vessel in the image. FIG. 3a shows an actual ultrasound flow image 120 of the flow in blood vessels which has been segmented and selected for further processing.”; 0023; “It is also seen that the angle of the color box 70 and beam direction line 68 have been set to achieve a 60.degree. angle with the orientation of vessel 64 (step 118). The new setting will produce better Doppler sensitivity and accuracy due to the more optimal settings.”).

    PNG
    media_image3.png
    369
    460
    media_image3.png
    Greyscale

Loupas fails disclose the following taught by Wei: wherein the processing device is configured to use a zero angle for the particular optimal correction angle for cardiac imaging  (col 7 lines 22-25; “Doppler measurements as performed by an ultrasound system are precisely accurate only when the direction of flow is in line with the direction of the ultrasound beam, a Doppler angle of zero.”) 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Loupas in view of Wei teachings configured to use a zero angle for the particular optimal correction angle for cardiac imaging because doing so would improve the identification of stationary objects (Col 11 line 52 of Wei).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Loupas, as applied to claim 15 above, in further view of Call et al (US 2013/0253325 A1, Pub 2013) (hereinafter Call) in view of Kobayashi et al (US 2018/0192996 A1, Pub 2018) (hereinafter Kobayashi). 
Regarding claim 18, Loupas discloses the apparatus of claim 15, Loupas further discloses, wherein the processing device is configured to use a first angle for the particular limit angle for carotid and/or vascular access imaging (0021; “In step 118 the color box steering angle and the angle of the Doppler beams is set to achieve a desired Doppler angle…. The setting of step 118 would then set the steering angle to be +60.degree. or -60.degree., whichever will produce the better Doppler sensitivity. Such a resetting of the color box steering angle is also seen by comparing the color box angle in FIG. 3c with the reset angle in FIG. 3d.” [The steering angle is the first angle for the particular limit angle. The reset angle is the limit angle that if exceeded, allows for a new angle in a different beam transmission direction to be used]) 
Loupas as modified fails to disclose, that is smaller than a second angle used for the limit angle for cardiac imaging.
However, in the same field of the endeavor, Call discloses (Abstract; “Weighting factor information may be determined from the geometry (e.g., angle or path length) of a location of one or more specific transducer elements relative to a specific point within a region of interest or a region of an image”). Specifically, Call discloses, that is smaller than a second angle used for the limit angle. (0124; “the first receive angle .theta..sub.R1 is substantially smaller than the second receive angle .theta..sub.R1”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the apparatus of Loupas that a first angle for a particular limit angle is smaller than a second angle used for the limit angle for cardiac imaging as taught Call because doing so provide a difference in the receive angle, an image of point `A` formed by echoes received at the left receive aperture will be of higher quality than an image of point `A` formed by echoes received at the center receive aperture since receive angle .theta..sub.R1 is smaller than receive angle .theta..sub.R2 (0124 of Call). 
The above noted combination teaches all the above except for: for cardiac imaging.
However, in the same field of the endeavor, Kobayashi discloses blood-flow information by using Doppler information (Doppler signals) that is extracted from reflected waves of ultrasound, see paragraph 0003. Specifically, Kobayashi discloses, for cardiac imaging (see re-produced Fig. 9 below)

    PNG
    media_image6.png
    599
    610
    media_image6.png
    Greyscale

 It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above with Kobayashi disclosure for cardiac imaging because doing so would improve quantitative characteristics of blood flow information (203 of Kobayashi). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793